Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 1 of 17 PageID# 750




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


  Stephen Thaler,                                       Case No. 1:20-cv-00903

                      Plaintiff,
                                                        MEMORANDUM OF LAW IN SUPPORT OF
        v.                                              PLAINTIFF’S OPPOSITON TO
                                                        DEFENDANTS’ MOTION FOR SUMMARY
                                                        JUDGMENT & REPLY TO DEFENDANTS’
  Andrew Hirshfeld, in his official capacity            OPPOSITION TO PLAINTIFF’S MOTION
  Performing the Functions and Duties of Under          FOR SUMMARY JUDGMENT
  Secretary of Commerce for Intellectual Property
  and Deputy Director of the United States Patent and
  Trademark Office, and United States Patent and
  Trademark Office,


                    Defendants.




                                               1
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 2 of 17 PageID# 751




                                                 TABLE OF CONTENTS
   I.   INTRODUCTION..............................................................................................................1
  II.   REPLY TO DEFENDANTS’ STATEMENT OF FACTS .............................................2
             A. Clarifying comments..............................................................................................3
             B. Disputed facts .........................................................................................................4
 III.   ARGUMENT ......................................................................................................................8
             A. Grounds for appeal ................................................................................................8
             B. Defendants are not entitled to Skidmore Deference ...........................................9
             C. As a matter of statutory interpretation, an “individual” need not be a
                natural person ......................................................................................................10
             D. A narrow and literal statutory interpretation would be inappropriate in
                this context ............................................................................................................11
 IV.    CONCLUSION ................................................................................................................13




                                                                   i
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 3 of 17 PageID# 752




                                                  TABLE OF AUTHORITIES

                                                                                                                                      Page(s)
 Cases
 Animal Legal Defense Fund v. Dep’t of Agriculture,
   933 F.3d 1088 (9th Cir. 2019) .................................................................................................. 11
 Bonito Boats v. Thunder Craft Boats, Inc.,
   489 U.S. 141 (1989) ................................................................................................................ 8, 9
 Ex parte Stephen L. Thaler, No. BL O/741/19 (U.K. I.P.O. Dec. 4, 2019) ................................... 5
 Ex parte Stephen L. Thaler, No. BL O/741/19 ([2020] EWHC 2412 (Pat)) .................................. 5
 Mohamad v. Palestinian Auth.,
  566 U.S. 449 (2012) .................................................................................................................. 10
 Powers v. USPTO,
   2005 WL 2456979 (E.D. Va. Oct. 5, 2005) ................................................................................ 8
 Statutes
 5 U.S.C. § 706(2) ............................................................................................................................ 8
 U.S. Const. Art. I, § 8, cl. 8............................................................................................................. 8
 State of Israel, Patents Law 5727–1964 as consolidated 2014, § 76 .............................................. 5

 Regulations

 37 CFR 3.73(c)................................................................................................................................ 3




                                                                        ii
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 4 of 17 PageID# 753




            I.      INTRODUCTION

        Defendants’ motion for summary judgment and opposition to Plaintiff’s motion for

 summary judgment mischaracterizes the central legal issue in this case, proposes a myopic

 approach to statutory interpretation that ignores contradictory authorities, and ultimately, fails to

 confront that their interpretation is inconsistent with Congressional intent.

        The primary legal issue in this case is whether a patent can be obtained for an invention

 made without a traditional human inventor (“AI-Generated Inventions”). Defendants ask the

 court to endorse an interpretation of the Patents Act that would, for the first time, exclude an

 entire category of innovation from patent law protection. A category that, in the future, may

 come to represent the majority of American innovation. Yet Defendants failed to engage with the

 outcome of their interpretation in the underlying agency action—and they continue not to

 engage.

        Defendants claim that the Patent Act requires a natural person to be listed as an inventor

 in order for an applicant to obtain patent rights, but they do so based on the theory that language

 can only be given its narrowest and most literal meaning regardless of the consequences.

 Defendants do not address instances in which essentially the same language, in the very same

 legislation, is used to refer to non-natural persons. Defendants ignore authority in the very cases

 they cite holding that the term “individual” does not need to exclusively refer to a natural person.

 Defendants rely on cases about whether corporations or sovereigns can be inventors, but fail to

 acknowledge the tremendous difference between a company, which is composed of human

 agents that it acts through, and an AI, which can generate patentable output without a traditional

 human inventor.




                                                   1
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 5 of 17 PageID# 754




         What Defendants characterize as attempts at policy making is merely an interpretation of

 statutory language that is consistent with Congressional intent. Defendants wrongly claim that

 Plaintiff needs to provide explicit evidence that Congress intended to protect AI-Generated

 Inventions. What Plaintiff has successfully shown, and what Defendants do not challenge and

 cannot reasonably challenge, is that Congress, the Founders, and the Supreme Court have all

 been clear about the purposes of the patent system—to incentivize innovation, to promote the

 disclosure of information that would otherwise be protected as a trade secret, and so forth. In

 every respect, allowing protection for AI-Generated Inventions would be consistent with this

 intent, while denying protection would do the opposite. Because there is no evidence that

 Congress legislated mindful of the existence of inventions without human inventors, the Patent

 Act should now be interpreted to further Congress’ intent to promote innovation in light of

 technological advances.

             II.    REPLY TO DEFENDANTS’ STATEMENT OF FACTS

         Plaintiff understands Defendants are not disputing his statement of undisputed material

 facts in his opening memorandum (ECF 24, at 11 [“USPTO does not dispute any of the actual

 facts articulated in plaintiff’s material fact statement…”]). In response to additional facts

 mentioned by Defendants, Plaintiff will provide a few clarifying comments and does dispute

 certain facts.1



 1
   In addition to Defendants, Mitchell Apper, appearing pro se, has filed various papers in this
 matter, including, “Amicus Curiae memorandum opposing motion for summary judgment.”
 (Dkt. No. 27). While Plaintiff appreciates his interest in the case, the submission is irrelevant, as
 it primarily attempts to dispute factual allegations which are not disputed by Defendants and
 which must be accepted as true for the court’s review under the APA. The brief is also
 inaccurate, among other things, both with respect to the state of the science related to AI, and the
 manner in which machines can be used to generate inventive output in the absence of someone
 who qualifies as an inventor under traditional criteria. For these reasons, even if the Court finds
 the submissions admissible as a procedural matter, the amicus brief should not be given any
                                                   2
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 6 of 17 PageID# 755




       A. Clarifying comments

          Plaintiff is not aware of any previously filed applications for AI-Generated Inventions,

 and Defendants provided no guidance with respect to filing such applications. Given the unique

 nature of the applications, and to ensure that that there was no confusion about the grounds on

 which the application was being filed, a statement of inventorship was filed to clarify that the

 Applications2 lacked a traditional human inventor and that they were instead generated by an AI.

 (ECF 15-2 at pp. 26-27 [A26-A27]; ECF 15-3 at pp. 59-59 [A311-A312]).

          Plaintiff, as the “applicant” for the Applications, is responsible for prosecuting the

 Applications and he asserts ownership in the Applications and to any ultimately issued patents.

 Because he is not the inventor, he filed the assignment document referred to by Defendants (ECF

 24, at 7-8) because applications filed in these circumstances generally require such a document

 to be filed together with a statement under 37 CFR 3.73(c) (form AIA/96). (ECF 15-2 at pp. 71-

 72 [A71-72]; ECF 15-3 at pp. 107-108 [A360-361]).

          Plaintiff’s position, nevertheless, is that the assignment should be unnecessary because

 the rights to the underlying inventions should vest directly with Plaintiff. The right to a piece of

 fruit does not first vest in a tree and then transfer to a farmer. There is no more reason for the

 right to an invention to first vest in a machine and then to transfer to the machine’s owner.

 Plaintiff, as the owner of DABUS (as well as it’s developer and user), is entitled to own its

 output as a trade secret under, among others, the doctrines of accession and first possession, and

 is similarly entitled to own patents filed on those trade secrets.

 ///



 weight. It will not assist the Court because it is irrelevant, and the assertions made therein are
 inaccurate and not adequately supported.
 2
   U.S. Application Serial Numbers 16/524,350 and 16/524,532 (collectively, “the Applications”).
                                                    3
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 7 of 17 PageID# 756




     B. Disputed facts

        Plaintiff denies that he recognized that, “both the European Union and the United

 Kingdom had concluded that their patent law precluded the naming of an inventor that is not a

 natural person” (ECF 24, at 9)). Plaintiff also objects to Defendants stating that, “United

 Kingdom’s High Court of Justice has since affirmed the United Kingdom Intellectual Property

 Office’s conclusion that only a ‘natural person’ can be an ‘inventor’ under the United Kingdom’s

 ‘Patents Act 1977.’” (ECF 24, at 9).

        It is correct that analogs to the Applications were filed in numerous foreign jurisdictions,

 and that these applications have been initially effectively rejected by the European Patent Office

 (“EPO”) and the United Kingdom Intellectual Property Office (“UKIPO”). However, aside from

 the fact that the EPO is independent from the European Union,3 it is critical to note that all such

 rejections are currently under appeal. It is Plaintiff’s contention that protection for AI-Generated

 Inventions should be permitted under the laws of at least some foreign jurisdictions. There is thus

 a risk that the subject matter of the Applications may only be protected in, for example,

 Germany, and not in the United States. In any event, whether AI-Generated Inventions are

 permitted under various national or regional laws and regulations is, much like the present case,

 still being decided.

        While the High Court upheld UKIPO’s rejection, it noted, “I would wish to make clear

 that I in no way regard the argument that the owner/controller of an artificially intelligent

 machine is the ‘actual devisor [inventor] of the invention’ as an improper one. Whether the



 3
  https://www.epo.org/law-practice/legal-texts/official-journal/information-
 epo/archive/20200129.html (“The European Patent Organisation is an international organisation
 established on the basis of the European Patent Convention (EPC). It is independent of the EU
 and currently has 38 member states, of which 28 are also members of the EU (incl. the UK) and
 10 are not.”) The UK, of course, has now withdrawn from the EU, but not the EPC.
                                                   4
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 8 of 17 PageID# 757




 argument succeeds or not is a different question and not one for this appeal: but it would be

 wrong to regard this judgment as discouraging an applicant from at least advancing the

 contention, if so advised.” ([2020] EWHC 2412 (Pat), at 52(B)).4 This statement, suggesting that

 an AI-Generated Invention could be protected by naming the machine’s owner as the inventor on

 the basis of machine ownership rather than human inventive activity, would be non-binding

 dictum under U.S. law. The argument that Plaintiff could be an inventor under the law of

 England and Wales simply by virtue of ownership of DABUS was not advanced by Plaintiff at

 the High Court. (Id.)

        An appeal from the High Court has been accepted on a discretionary basis and is

 currently pending before the UK Court of Appeal.5 Ultimately, whether patents are granted for

 the applications in the United Kingdom is dependent on the language of The Patents Act 1977,

 and principles of statutory interpretation in the United Kingdom which differ from those of the

 United States. However, both the UKIPO and the High Court acknowledged the negative

 consequences of failing to allow protection for AI-Generated Inventions. (See, Ex parte Stephen

 L. Thaler, No. BL O/741/19 (U.K. I.P.O. Dec. 4, 2019) and [2020] EWHC 2412 (Pat)).

        Moreover, language related to inventorship varies by jurisdiction. Israeli Patent Law, for

 example, has no requirement to list an inventor in a patent application, and states that, “anyone

 who filed a patent application is considered as the owner of the invention, as long as the contrary

 has not been proven.” (State of Israel, Patents Law 5727–1964 as consolidated 2014, § 76).6




 4
   https://www.bailii.org/ew/cases/EWHC/Patents/2020/2412.html.
 5
   A3/2020/1851/PTA. Thaler –v– Comptroller-General of Patents, Design and Trade Marks.
 Court of Appeal.
 6
   https://www.jpo.go.jp/e/system/laws/gaikoku/document/index/israel-e_tokkyo.pdf.
                                                  5
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 9 of 17 PageID# 758




         The EPO rejections are pending before the EPO Boards of Appeal,7 and the President of

 the EPO has recently been granted leave to intervene in the case (similar to filing an amicus brief

 in the U.S.). (Request to comment by the President of the European Patent Office).8 In his

 words, the applications and subsequent appeal, “constitute important precedential cases, and the

 decisions of the Legal Board of Appeal will provide clarification on the definition of

 inventorship in relation to AI systems.” (Id.)

         In accepting the President’s request, the Board of Appeal wrote that the first issue before

 them in the appeal was, “… to determine the purpose and function of the requirement to

 designate the inventor in a published European patent application. One possible view on this

 point is that the sole purpose of the requirement is to enhance the protection of the inventor's

 right to be mentioned as such. On this basis, where an application does not envisage a person

 with legal personality as inventor, it could be argued that the requirement to designate the

 inventor is redundant. This view would be justified if human intervention did not constitute an

 inherent element of a patentable invention under Article 52 EPC [European Patent Convention].

 If, by contrast, the term ‘invention’ in Article 52 EPC was considered to be limited to human-

 made inventions, then the function of Rule 19 EPC would also be to allow or facilitate

 examination of a substantive requirement.” (F3305 Communication of the Board of Appeal (ex

 parte/inter partes)).9




 7
   Appeal number J0008/20-3.1.01.
 8
   https://register.epo.org/application?number=EP18275163&lng=en&tab=doclist (listed in the
 docket as “General enquiry” dated September 9, 2020).
 9
   https://register.epo.org/application?number=EP18275163&lng=en&tab=doclist (listed in the
 docket as “F3305 Communication of the Board of Appeal (ex parte/ inter partes)” dated February
 1, 2021). The other issues in the appeal are more relevant to the EPO than to Defendants, and
 concern EPO’s remit to consider inventorship as a substantive matter as well as other formalities
 issues. Id.
                                                  6
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 10 of 17 PageID# 759




          Whether EPO will ultimately approve the applications is unknown at this stage, and in

 any event dependent on the language of the European Patent Convention rather than any U.S.

 law. Contrary to Defendants’ statement of material facts, whether a patent can be issued for an

 invention without a traditional human inventor is both jurisdiction dependent and very much a

 current subject of international debate.

          As a final reply to Defendants’ comments on the foreign applications, it should be noted

 that on October 20th, 2020, the European Parliament (the European Union’s law-making body)

 adopted a resolution in favor of patentability of AI-Generated Inventions. European Parliament

 resolution of 20 October 2020 on intellectual property rights for the development of artificial

 intelligence technologies (2020/2015(INI)) at paragraphs 14 and 15 (“[The European

 Parliament]… Points out the difference between AI-assisted human creations and AI-generated

 creations, with the latter creating new regulatory challenges for IPR [Intellectual Property

 Rights] protection, such as questions of ownership, inventorship and appropriate remuneration,

 as well as issues related to potential market concentration; further considers that IPRs for the

 development of AI technologies should be distinguished from IPRs potentially granted for

 creations generated by AI; stresses that where AI is used only as a tool to assist an author in the

 process of creation, the current IP framework remains applicable; Takes the view that technical

 creations generated by AI technology must be protected under the IPR legal framework in

 order to encourage investment in this form of creation and improve legal certainty for

 citizens, businesses and, since they are among the main users of AI technologies for the time

 being, inventors[.]”) (emphasis added).10




 10
      https://www.europarl.europa.eu/doceo/document/TA-9-2020-0277_EN.pdf

                                                  7
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 11 of 17 PageID# 760




             III.    ARGUMENT

     A. Grounds for appeal

         Defendants misstate Plaintiff’s position in alleging that, “[a]s plaintiff ostensibly

 concedes… this Court may ‘set aside’ an agency action only if it is ‘arbitrary, capricious, an

 abuse of discretion, or otherwise not in accordance with law,’” (emphasis added and internal

 citations omitted, ECF 24, at 11). Rather, under the Administrative Procedure Act (“APA”), the

 Court shall, among other reasons, “hold unlawful and set aside agency action, findings, and

 conclusions found to be—(A) arbitrary, capricious, an abuse of discretion, or otherwise not in

 accordance with law; (B) contrary to constitutional right, power, privilege, or immunity; [or] (C)

 in excess of statutory jurisdiction, authority, or limitations, or short of statutory right . . .” 5

 U.S.C. § 706(2). Defendants’ decision to deny Plaintiff’s request for reconsideration, runs afoul

 of subdivisions A, B, and C.

         The Constitution’s “Patent Clause” provides an explicit rationale to the patent system that

 would be frustrated under Defendants’ proposed interpretation. U.S. Const. Art. I, § 8, cl. 8.

 Defendants cite to Powers v. USPTO, 2005 WL 2456979, at *2 (E.D. Va. Oct. 5, 2005) (citing

 Bonito Boats v. Thunder Craft Boats, Inc., 489 U.S. 141, 146 (1989)), for the proposition that the

 Patent Clause only provides Congress with authority to legislate, it does not mandate that

 Congress actually promulgate legislation. Powers involved an individual acting pro se and suing

 USPTO for $750 million for making allegedly unauthorized changes to his patent application

 before publication, and also seeking an agency retraction of an official publication to remedy an

 alleged defamation. While the Eastern District in Powers stated that the Patent Clause did not

 confer a private right of action, that is not the holding of Bonito Boats, which held that a Florida

 statute was preempted by the supremacy clause. (Id.) Bonito Boats does not resolve whether the



                                                     8
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 12 of 17 PageID# 761




 Patent Clause provides a private right of action. Bonito Boats involved a case, unlike the present

 action, in which, “Congress has explicitly considered the need for additional protections for

 industrial designs and declined to act.” (Id., at 143).

     B. Defendants are not entitled to Skidmore Deference

         As discussed in Plaintiff’s opening memorandum, Defendants are not entitled to

 Skidmore deference. Defendants’ reasoning essentially boils down to asserting that an inventor

 has to be a person because an inventor has always been a person, and that there is no way to

 interpret a statute other than as narrowly and literally as possible. Defendants do not, and did not

 in the underlying agency action, consider alternative interpretations or statutory constructions or

 the constitutional imperative in rejecting the Applications. Defendants do not provide any

 evidence that Congress intended to exclude AI-Generated Inventions from patentability. Most

 problematically, Defendants do not engage with the effects of their interpretation. Under

 Defendants’ reasoning, even if the entire patent system ceased to function as a result, the Court

 could not so much as consider an alternative interpretation of a statute if it arguably has a plain

 meaning.

         Therefore, in addition to Defendants’ underlying action constituting an unreasonable

 conclusion as to the proper construction of the Patent Act, and thus lacking the power to

 persuade, Defendants have not conducted a careful analysis of the issue. That remains clear

 today, as Defendants continue to incorrectly argue the underlying legal question in this case is

 only whether an AI can be named as an inventor on an application, rather than confronting the

 fact that their interpretation would exclude AI-Generated Inventions from patent protection

 entirely.




                                                    9
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 13 of 17 PageID# 762




        C. As a matter of statutory interpretation, an “individual” need not be a natural

           person

           Plaintiff’s opening memorandum already explains why a purposive interpretation of the

 Patent Act is both desirable and necessary in the context of this case.

           Defendants cite to authority that holds terms such as “individual” in statues may refer

 only to a natural person. See, Mohamad v. Palestinian Auth., 566 U.S. 449, 453-61 (2012).

 Mohamad held that, “[a]s used in the [Torture Victim Protection Act of 1991, “TVPA”], the term

 ‘individual’ encompasses only natural persons. Consequently, the Act does not impose liability

 against organizations.” (Id., at 449).

           The term individual may indeed refer solely to a natural person, but as the Mohamad

 Court itself noted, “[t]his is not to say that the word ‘individual’ invariably means ‘natural

 person’ when used in a statute.” (Id., at 455). Justice Breyer, in concurrence, even went so far as

 to state, “[t]he word ‘individual’ is open to multiple interpretations, permitting it, linguistically

 speaking, to include natural persons, corporations, and other entities.” (Id. at 462 (2012), Breyer,

 J.).

           Mohamad involved legislation with respect to victims of torture or extrajudicial killings,

 who could only be natural persons. The Court held that Congress appeared to be making

 deliberate distinctions between persons and nonsovereign organizations. (Id. at 450). The Court

 also found that TVPA’s legislative “history supports this Court’s interpretation,” (id. at 449-450)

 and that, in reply to a purposive argument, “Congress appeared well aware of the limited nature

 of the cause of action it established in the TVPA.” (Id.). In sum, the Court held that, “[t]he

 ordinary meaning of the word, fortified by its statutory context, persuades us that the Act

 authorizes suit against natural persons alone.” (Id., at 453) (emphasis added). This is all



                                                   10
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 14 of 17 PageID# 763




 dissimilar from the present action, where prohibiting patents for AI-Generated Inventions would

 conflict with Congressional intent.

        Defendants also cite to Animal Legal Defense Fund v. Dep’t of Agriculture, 933 F.3d

 1088 (9th Cir. 2019) which involved whether an individual could be a living animal other than a

 natural person. Aside from this case not being binding on the Court, it once more involves a very

 different issue and context. “The Freedom of Information Act (‘FOIA’) provides for expediting

 processing of records where ‘failure to obtain requested records on an expedited basis … could

 reasonably be expected to pose an imminent threat to the life or physical safety of an individual.’

 We are asked to decide whether the term ‘individual’ in this context includes an animal as well

 as a human being. We conclude it does not.” Id., at 1090 (emphasis added and internal citation

 omitted).

        Plaintiff’s opening memorandum previously addressed the Federal Circuit cases relied

 upon by Defendants. They are distinguished on the basis that they address inventorship as

 between natural persons and artificial persons that constitute legal entities. These legal entities

 literally act via human agents and are thus unlike AI acting autonomously.

    D. A narrow and literal statutory interpretation would be inappropriate in this context

        It is inaccurate to state that Plaintiff does not, “even suggest that construing the term

 ‘individual’ to mean ‘human being’… would somehow lead to ‘absurd result[s],’ and thus should

 be disregarded.” (ECF 24, at 16). As Plaintiff has already alleged in both his Complaint and

 opening memorandum, Defendants’ agency action is contrary to the spirit, purpose, and intent of

 Congress and the Founders, and it will result in negative, and indeed, absurd and disastrous

 outcomes.




                                                  11
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 15 of 17 PageID# 764




        Curiously, Defendants both claim that Plaintiff has failed to allege that sufficiently

 negative outcomes will result from their interpretation, then proceed to criticize Plaintiff for

 arguing, in the “zenith of hyperbole”, that, “[t]he future of innovation is at stake in this case”.

 (ECF 24, at 18–19).

        At the same time, Defendants make no arguments that the future of innovation is not at

 stake in this case. In fact, Defendants’ opening and opposing memorandum (ECF 24) does not

 discuss the implications of their interpretation. There is good reason for this – the implications

 are both disastrous and absurd. Defendants’ interpretation will discourage the use and

 development of inventive AI that has the potential to make tremendous social contributions. The

 Defendants never discuss or appear to have even thought about the effects of their interpretation

 or the effects it will have on innovation.

        Defendants provide no evidence that Congress intended to prohibit patents on AI-

 Generated Inventions. That is because such evidence does not exist to Plaintiff’s knowledge.

 Defendants argue that Plaintiff should have the burden of affirmatively providing evidence that

 Congress intended to allow patents on AI-Generated Inventions. (See Generally, ECF 24, at 11-

 21.) This misunderstands that Congress did not anticipate or legislate for this specific

 circumstance, either at the time the Patent Act was enacted, or during subsequent amendments.

 The Patent Act has indeed been amended since 1952. That does not change the fact that

 Defendants have provided no evidence whatsoever that Congress intended to exclude AI-

 Generated Inventions from patentability.

        What Congress did intend, and what the Founders did intend, was to create a system of

 patent law that would result in certain social benefits. Principally, to incentivize innovation and

 the promote the disclosure of information that would otherwise be maintained as a trade secret.



                                                   12
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 16 of 17 PageID# 765




 Allowing protection for AI-Generated Inventions would accomplish both of these goals while

 prohibiting such protection would do the opposite.

            IV.     CONCLUSION

        Defendants’ claim that: “Congress’s ‘preferred policy’ here – whether right or wrong – is

 that an ‘inventor’ under the Patent Act must be a ‘natural person[’] (i.e., a ‘human being’).”

 (ECF 24, at 21). The problem with this argument is that, while Defendants argue their

 interpretation is the most literal way to read the Patent Act, they never stop to consider whether it

 is actually Congress’ preferred policy. It is not policy making to consider Congressional intent in

 statutory interpretation.

        The interpretation advanced by Defendants should not be adopted because it conflicts

 with Congressional intent. It will hinder innovation, it runs afoul of the Constitutional rationale

 for patent protection, and it is at odds with the Patent Act. In light of the consequences that

 would follow from Defendants’ interpretation, the Court should enter summary judgment for

 Plaintiff, and deny the identical relief sought by Defendant.

 ///

 ///

 ///




                                                  13
Case 1:20-cv-00903-LMB-TCB Document 28 Filed 03/10/21 Page 17 of 17 PageID# 766




 Dated: March 10, 2021              BROWN, NERI, SMITH & KHAN LLP


                                    By: ___________/s/______________________
                                           Ryan Abbott, Esq. (admitted pro hac vice)
                                           Attorney for Plaintiff
                                           Brown, Neri, Smith & Khan, LLP
                                           11601 Wilshire Blvd, Ste. 2080
                                           Los Angeles, CA 90025
                                           Phone: (310) 593-9890
                                           Fax: (310) 593-9980
                                           Ryan@bnsklaw.com


                                    By: ___________/s/_______________________
                                           Geoffrey A. Neri, Esq. VSB No. 72219
                                           Attorney for Plaintiff
                                           Brown, Neri, Smith & Khan, LLP
                                           11601 Wilshire Blvd, Ste. 2080
                                           Los Angeles, CA 90025
                                           Phone: (310) 593-9890
                                           Fax: (310) 593-9980
                                           Geoff@bnsklaw.com




                                      14
